DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
A review of the updated STIC-Conducted search within Registry and Caplus of STN (see attached “SEARCH 6” in enclosed search notes) did not retrieve any applicable prior art or double patent references.  Additionally, the Examiner reviewed the STIC search transcript by inventor and assignee/owner name search for double patent references (see attached “SEARCH 6”).
Moreover, a review by inventor name within the PALM Database and PE2E SEARCH database (see “SEARCH 1” and “SEARCH 2” in enclosed search notes) and a review by assignee/owner name search (see “SEARCH 4” in enclosed search notes) did not retrieve any double patent or prior art references.  The DAV Continuity Data Map (see “SEARCH 3” in enclosed search notes) shows all relevant family members have been dealt with as double patent references (note “Terminal Disclaimer” section, below).
A final prior art and double patent art search within PE2E SEARCH using key claim 21 limitations cross-referenced with CPC (see “SEARCH 5” in enclosed search notes) did not retrieve any prior art or double patent references.
This application is in condition for allowance except for the presence of withdrawn Group I claims 29-41 directed to an invention non-elected without traverse.  Accordingly, claims 29-41 have been cancelled (see Examiner’s Amendment, below).
Thus, the Restriction Requirement of March 9, 2020, is rendered moot.
The Election of Species Requirement of March 9, 2020, is rendered moot since the elected Group II claims 21-28 are free of the prior art.
Current Status of 16/582,118
Previously presented claims 21-28 have been examined on the merits.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/05/2021, 12/02/2020, and 09/21/2020, were each filed after the mailing date of the Non-Final Office Action on 08/20/2020.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of November 20, 2020.
The Examiner has reviewed the claim amendments and Reply of 11/20/2020.
Terminal Disclaimer
On November 20, 2020, Applicants filed a Terminal Disclaimer (TD) terminally disclaiming the following patents:  U.S. 10,485,767 B2; U.S. 9,844,520 B2; and U.S. 9,351,945 B1.  This TD was approved the very same day.  Thus, the non-statutory double patent rejections of 08/20/2020 (see paragraphs 10-13 of the Non-Final of 08/20/2020) are each rendered moot.  Furthermore, the patents:  U.S. 10,485,767 B2; U.S. 9,844,520 B2; and U.S. 9,351,945 B1 cannot be statutory double patent references against the instant since the former reference patents are drawn to embodiments that can be infringed independent of infringing the instant application.  For example, U.S. 9,844,520 B2 is drawn to a formulation and NOT the method of use; and both U.S. 9,351,945 B1 and U.S. 10,485,767 B2 are drawn to a formulation requiring both the polidocanol and a C3-C6 alcohol.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nathaniel Leachman, Applicants’ Representative on February 22, 2021.
The application has been amended as follows:
Cancel non-elected Group I claims 29-41.  This Amendment cancels the non-elected Group I claims which cannot be rejoined (since Applicants elected the method of use Group II and not the formulation Group I; had Applicants elected the formulation 
Conclusion
Claims 21-28 are allowable as written for the rationale stated within paragraphs 15-21 of the Non-Final Office Action of August 20, 2020.  This “Reasons for Allowance” is still valid for independent base claim 21.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567.  The examiner can normally be reached on Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625